Citation Nr: 0114805	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  97-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  The finality of the RO's February 2, 1976, decision which 
denied service connection for hearing loss.

2.  Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Veteran represented by:	James W. Stanley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to February 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 RO decision which denied the 
veteran's application to reopen a claim of service connection 
for hearing loss.  In January 1999, the Board remanded the 
matter to the RO for further development.  Specifically, the 
Board directed the RO to contact the veteran to determine 
whether he was interested in pursuing his appeal regarding 
hearing loss.  During a December 1999 RO hearing, the veteran 
indicated he was, indeed, still interested in pursuing his 
appeal.  He also raised the issue that the RO's February 1976 
decision, which denied his original claim of service 
connection for hearing loss, was not final.  It was further 
argued that since the February 1976 decision never became 
final, the issue on appeal was direct service connection not 
whether new and material evidence had been presented to 
reopen the claim of service connection for hearing loss.  The 
Board will discuss the aforementioned matters in the 
following decision.

Additional matters

It is noted that the veteran's claim for a total disability 
rating based on individual unemployability was granted by the 
RO in February 1999; as such, this matter is  no longer 
before the Board.  In reaching the determination, the Board 
notes that the effective date for the grant of individual 
unemployability benefits coincided with the date of the grant 
of service connection.  Thus, there were no effective date 
defects.



FINDINGS OF FACT

1.  In a February 1976 decision, the RO denied service 
connection for hearing loss.

2.  The veteran's statement, received at the RO in August 
1976, may be accepted as a valid notice of disagreement (NOD) 
with the RO's February 1976 decision.  


CONCLUSION OF LAW

The RO's February 1976 decision is not final as the veteran 
timely filed a NOD.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.201, 20.302 (2000); Gallegos v. Gober, 
14 Vet. App. 50 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed NOD to the 
rating decision and, after a SOC is issued, a timely filed 
substantive appeal.  The claimant has one year from the date 
of notification of the rating decision to file a NOD to 
initiate the appeal process.  A SOC is then forwarded by the 
RO to the claimant.  To complete the appeal, the claimant 
must then file a substantive appeal with the RO within 60 
days of the mailing date of the SOC, or within the remaining 
time, if any, of the one-year period beginning on the date of 
notification of the rating decision.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

The veteran filed a claim of service connection for hearing 
loss in December 1975.  In February 1976, a rating decision 
was issued that denied service connection for hearing loss.  
The RO informed the veteran of the outcome of the February 
1976 decision in a letter issued that same month.  In August 
1976, the veteran submitted a statement to the RO, wherein he 
indicated that he had been told that he had high frequency 
hearing loss in service.  He further indicated that despite 
the failure of the discharge examination to disclose hearing 
loss in service, such did not necessarily mean that he did 
not have hearing loss in service.  Finally, the veteran 
requested, in his August 1976 statement, that the RO 
reevaluate his hearing loss claim.  

In May 1996, the veteran reasserted his desire for service 
connection for hearing loss.  In August 1996, the RO denied 
the veteran's claim.  It is noted that the RO applied the new 
and material standard to the veteran's claim, indicating that 
he had not appealed the RO's February 1976 decision.  The 
veteran timely appealed the RO's August 1996 decision.  38 
C.F.R. § 20.302.

Within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning its jurisdiction, and has the 
obligation to make an independent determination of its 
jurisdiction regardless of jurisdictional findings made by 
the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  The Board finds that the document 
submitted by the veteran in August 1976 was a timely NOD as 
it expressed disagreement with respect to the February 1976 
determination.  38 C.F.R. §§ 20.201, 20.302; Gallegos v. 
Gober, 14 Vet. App. 50 (2000).  The language in this case is 
essentially similar to the language in Gallegos.  Although 
Gallegos may be appealed to the Federal Circuit, it remains 
good law until reversed. 

Because the veteran filed a timely NOD (based on the holding 
in Gallegos), the February 1976 RO decision did not become 
final, and new and material evidence is not required to 
consider the substantive merits of the veteran's service 
connection claim for hearing loss.  38 U.S.C.A. § 7105; See 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the RO's 
failure to issue a statement of the case following receipt of 
a notice of disagreement prevents the decision from becoming 
final, and new and material evidence is not necessary to 
again address that issue).  The Board finds that the veteran 
perfected an appeal as to the February 1976 rating decision.  
Therefore the issue presently before the Board is one of 
direct service connection.



ORDER

The RO's February 1976 decision, which denied service 
connection for hearing loss disability, is not final. 


REMAND

As noted above, the matter currently before the Board is 
direct service connection for hearing loss disability.  A 
review of the claims file reveals unresolved medical 
questions regarding the presence and etiology of any claimed 
hearing loss.  As such, it is concluded that a VA examination 
is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
(It is noted that the veteran has not yet been afforded a VA 
compensation examination to determine the presence etiology 
of any claimed hearing loss.)

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, the case is again REMANDED to the RO for the 
following action:

1.  The veteran is informed that if has 
or can obtain evidence showing current 
hearing loss disability and evidence that 
links that disability to service, he must 
submit that evidence to the RO.

2.  The veteran should be scheduled for a 
VA audiological examination to evaluate 
the nature and etiology of any hearing 
loss.  The claims folder and a copy of 
the Board's remand must be made available 
to the examiner for review prior to the 
examination.  All findings should be 
reported in detail.  The examiner should 
address the following:

State a medical opinion as to whether it 
is at least as likely as not that any 
current hearing loss disability is the 
result of a disease or injury he had in 
service.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

4.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  38 C.F.R. § 3.655.  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This serves as 
notification of the regulation.

5.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

6.  The RO should readjudicate the claim 
of service connection for hearing loss 
disability.  The claims file must be 
reviewed prior to any adjudicatory 
action.  If the claim is denied, the 
veteran and his representative should be 
issued a SOC and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


